Exhibit 10.58

RESTRICTED STOCK AWARD AGREEMENT

                  This Restricted Stock Award Agreement (this “Agreement”) is
entered into as of August 30, 2002 (the “Award Date”), by and between CSG
SYSTEMS INTERNATIONAL, INC., a Delaware corporation (the “Company”), and PETER
E. KALAN (“Grantee”).

*  *  *

                  WHEREAS, the Company has adopted a 1996 Stock Incentive Plan
(the “Plan”); and

                  WHEREAS, the Plan is administered by the Compensation
Committee (the “Committee”) of the Board of Directors of the Company; and

                  WHEREAS, the Committee has authority under the Plan to grant
Restricted Stock Awards covering shares of the Common Stock of the Company (the
“Common Stock”); and

                  WHEREAS, pursuant to the Plan, on the Award Date the Committee
granted a Restricted Stock Award of 50,416 shares of the Common Stock (the
“Award”) to Grantee subject to and in exchange for Grantee’s surrender and
cancellation of certain stock options previously granted to Grantee by the
Company covering an aggregate of 185,000 shares of the Common Stock (the
“Cancelled Options”) and directed the Company to execute this Agreement for the
purpose of setting forth the terms and conditions of the Award; and

                  WHEREAS, Grantee accepted the Award and agreed to such
exchange;

                  NOW, THEREFORE, in consideration of the premises and of the
covenants and conditions contained herein, the Company and Grantee agree as
follows:

         1.       Award of Restricted Shares.

                  (a)   The Company hereby confirms the grant of the Award to
Grantee as of the Award Date in exchange for the surrender and cancellation of
the Cancelled Options, and Grantee hereby confirms Grantee’s acceptance of the
Award from the Company in exchange for the surrender and cancellation of the
Cancelled Options. The Award covers 50,416 shares of the Common Stock (the
“Shares”) and is subject to all of the terms and conditions of this Agreement.

                  (b)   Promptly after the execution of this Agreement, the
Company shall cause one or more certificates evidencing the Shares to be issued
in the name of Grantee and deposited with the Escrow Agent pursuant to Section
5.

         2.       Vesting of the Shares.

                  (a)   Twenty-five percent (25%) of the Shares automatically
shall vest in Grantee on each of the first four (4) anniversaries of the Award
Date (each such anniversary being referred to herein as a “Vesting Date”);
provided, however, that no Shares shall vest in Grantee on a particular Vesting
Date unless Grantee has been continuously employed by the

 



--------------------------------------------------------------------------------

Company from the Award Date until such Vesting Date. For purposes of this
Agreement, in the context of employment of Grantee, the term “Company” shall
include a Subsidiary (as defined in the Plan) if Grantee is then employed by a
Subsidiary; provided, however, that neither a transfer of Grantee from the
employ of the Company to the employ of a Subsidiary nor the transfer of Grantee
from the employ of a Subsidiary to the employ of the Company or another
Subsidiary shall be deemed to be a Termination of Employment of Grantee.

                  (b)   Notwithstanding the provisions of Section 2(a), all
Shares which have not previously vested in Grantee pursuant to Section 2(a)
automatically shall vest in Grantee upon the occurrence of any of the following
events while Grantee is employed by the Company:

  (1)   Grantee’s death;         (2)   A Termination of Employment of Grantee by
reason of a mental or physical condition that, in the opinion of the Committee,
renders Grantee unable or incompetent to carry out the job responsibilities
which Grantee then holds as an employee of the Company or the tasks to which
Grantee is then assigned as an employee of the Company and that is expected to
be permanent or to continue for an indefinite duration exceeding one year;      
  (3)   A Termination of Employment of Grantee after Grantee has reached the age
of sixty-five (65) years; or         (4)   The occurrence of a Change of
Control.


                  (c)   Notwithstanding the provisions of Section 2(a), fifty
percent (50%) of any Shares which have not previously vested in Grantee pursuant
to Section 2(a) automatically shall vest in Grantee upon an involuntary
Termination of Employment of Grantee without Cause.

                  (d)   For purposes of this Agreement, a “Termination of
Employment” of Grantee means the effective time when the employer-employee
relationship between Grantee and the Company terminates for any reason
whatsoever.

                  (e)   For purposes of this Agreement, a “Change of Control”
shall be deemed to have occurred upon the happening of any of the following
events:

  1.   The Company is merged or consolidated into another corporation or entity,
and immediately after such merger or consolidation becomes effective the holders
of a majority of the outstanding shares of voting capital stock of the Company
immediately prior to the effectiveness of such merger or


2



--------------------------------------------------------------------------------

    consolidation do not own (directly or indirectly) a majority of the
outstanding shares of voting capital stock or other equity interests having
voting rights of the surviving or resulting corporation or other entity in such
merger or consolidation;


  (2)   any person, entity, or group of persons within the meaning of Sections
13(d) or 14(d) of the Securities Exchange Act of 1934 (the “1934 Act”) and the
rules promulgated thereunder becomes the beneficial owner (within the meaning of
Rule 13d-3 under the 1934 Act) of thirty percent (30%) or more of the
outstanding voting capital stock of the Company;         (3)   the Common Stock
of the Company ceases to be publicly traded because of an issuer tender offer or
other “going private” transaction (other than a transaction sponsored by the
then current management of the Company);         (4)   the Company dissolves or
sells or otherwise disposes of all or substantially all of its property and
assets (other than to an entity or group of entities which is then under common
majority ownership (directly or indirectly) with the Company); or         (5)  
In one or more substantially concurrent transactions or in a series of related
transactions, the Company directly or indirectly disposes of a portion or
portions of its business operations (collectively, the “Sold Business”) other
than by ceasing to conduct the Sold Business without its being acquired by a
third party (regardless of the entity or entities through which the Company
conducted the Sold Business and regardless of whether such disposition is
accomplished through a sale of assets, the transfer of ownership of an entity or
entities, a merger, or in some other manner) and either (i) the fair market
value of the consideration received or to be received by the Company for the
Sold Business is equal to at least thirty percent (30%) of the market value of
the outstanding Common Stock of the Company determined by multiplying the
average of the closing prices for the Common Stock of the Company on the thirty
(30) trading days


3



--------------------------------------------------------------------------------

    immediately preceding the date of the first public announcement of the
proposed disposition of the Sold Business by the average of the numbers of
outstanding shares of Common Stock on such thirty (30) trading days or (ii) the
revenues of the Sold Business during the most recent four (4) calendar quarters
ended prior to the first public announcement of the proposed disposition of the
Sold Business represented thirty percent (30%) or more of the total consolidated
revenues of the Company during such four (4) calendar quarters.


  (6)   during any period of two consecutive years or less, individuals who at
the beginning of such period constituted the Board of Directors of the Company
cease, for any reason, to constitute at least a majority of the Board of
Directors of the Company, unless the election or nomination for election of each
new director of the Company who took office during such period was approved by a
vote of at least seventy-five percent (75%) of the directors of the Company
still in office at the time of such election or nomination for election who were
directors of the Company at the beginning of such period.


                  (f)   For purposes of this Agreement, “Cause” shall mean only
(i) Grantee’s confession or conviction of theft, fraud, embezzlement, or other
crime involving dishonesty, (ii) Grantee’s excessive absenteeism (other than by
reason of physical injury, disease, or mental illness) without a reasonable
justification, (iii) material violation by Grantee of the provisions of any
employment or non-disclosure agreement with the Company or any Subsidiary, (iv)
habitual and material negligence by Grantee in the performance of Grantee’s
duties and responsibilities as an employee of the Company or any Subsidiary and
failure on the part of Grantee to cure such negligence within twenty (20) days
after Grantee’s receipt of a written notice from the Board of Directors or the
Chief Executive Officer of the Company setting forth in reasonable detail the
particulars of such negligence, (v) material failure by Grantee to comply with a
lawful directive of the Board of Directors or the Chief Executive Officer of the
Company and failure to cure such non-compliance within twenty (20) days after
Grantee’s receipt of a written notice from the Board of Directors or the Chief
Executive Officer of the Company setting forth in reasonable detail the
particulars of such non-compliance, (vi) a material breach by Grantee of any of
Grantee’s fiduciary duties to the Company and, if such breach is curable,
Grantee’s failure to cure such breach within ten (10) days after Grantee’s
receipt of a written notice from the Board of Directors or the Chief Executive
Officer of the Company setting forth in reasonable detail the particulars of
such breach, or (vii) willful misconduct or fraud on the part of Grantee in the
performance of Grantee’s duties as an employee of the Company or any Subsidiary.
In no event shall the results of operations of the Company or any Subsidiary or
any business judgment made

4



--------------------------------------------------------------------------------

in good faith by Grantee constitute an independent basis for a Termination of
Employment of Grantee for Cause.

         3.       Cancellation of Unvested Shares.

                  Upon a Termination of Employment of Grantee, all of the rights
and interests of Grantee in any of the Shares which have not vested in Grantee
prior to or upon such Termination of Employment of Grantee, as provided in
Section 2, automatically shall completely and forever terminate; and the Escrow
Agent shall deliver to the Company for cancellation the certificates for such
Shares.

         4.       Employment.

                  Nothing contained in this Agreement (i) obligates the Company,
or a Subsidiary, to continue to employ Grantee in any capacity whatsoever or
(ii) prohibits or restricts the Company or a Subsidiary from terminating the
employment of Grantee at any time or for any reason whatsoever, subject to any
rights which Grantee may have under any other agreement with the Company or a
Subsidiary. In the event of any Termination of Employment of Grantee, Grantee
shall have only the rights set forth in this Agreement with respect to the
Shares.

         5.       Escrow of Shares.

                  To ensure the availability for delivery to the Company for
cancellation of the certificates for any unvested Shares in the event of a
Termination of Employment of Grantee, Grantee shall deliver to and deposit with
the escrow agent (the “Escrow Agent”) named in joint escrow instructions in the
form of Annex A hereto (the “Joint Escrow Instructions”) a stock power duly
endorsed in blank for each certificate for the Shares, and the Company shall
cause the certificates for the Shares to be delivered to and deposited with the
Escrow Agent as provided in Section 1(b). Such stock powers and certificates are
to be held and delivered by the Escrow Agent pursuant to the terms of the Joint
Escrow Instructions, which shall be executed by Grantee and the Company and
delivered to the Escrow Agent concurrently with the execution of this Agreement.
The parties acknowledge that the Joint Escrow Instructions have been executed
solely for administrative convenience and that all questions as to Share
ownership and whether or not Shares have vested shall be determined solely
pursuant to this Agreement notwithstanding any action by the Escrow Agent.
Grantee at all times shall have the right to vote with respect to all of the
Shares, whether or not they have vested in Grantee.

         6.       Change in Capitalization.

                  If at any time that any of the Shares have not vested in
Grantee there is any non-cash dividend of securities or other property or rights
to acquire securities or other property, any liquidating dividend of cash and/or
property, or any stock dividend or stock split or other change in the character
or amount of any of the outstanding securities of the Company, then in such
event any and all new, substituted, or additional securities or other property
to which Grantee may become entitled by reason of Grantee’s ownership of such
unvested Shares immediately shall become subject to this Agreement, shall be
delivered to the Escrow Agent to be held pursuant to the Joint Escrow
Instructions, and shall have the same status with respect to vesting

5



--------------------------------------------------------------------------------

as the Shares upon which such dividend was paid or with respect to which such
new, substituted, or additional securities or other property was distributed.
Any cash or cash equivalents received pursuant to the first sentence of this
Section 6 shall be invested in conservative short-term interest-bearing
securities, and interest earned thereon also shall have the same status as to
vesting. Cash dividends (other than liquidating dividends) paid on such unvested
Shares shall be paid to Grantee and shall not be subject to vesting or to the
Joint Escrow Instructions.

         7.       Grantee Representations.

                  Grantee hereby represents and warrants to the Company as
follows:

                  (a)   Grantee has full power and authority to execute,
deliver, and perform Grantee’s obligations under this Agreement; and this
Agreement is a valid and binding obligation of Grantee, enforceable in
accordance with its terms, except that the enforcement thereof may be subject to
bankruptcy, insolvency, reorganization, moratorium, or other similar laws now or
hereafter in effect relating to creditors’ rights generally and to general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law).

                  (b)   Grantee (i) received and reviewed copies of this
Agreement and the accompanying Joint Escrow Instructions prior to their
execution, (ii) received all such business, financial, tax, and other
information as Grantee deemed necessary and appropriate to enable Grantee to
evaluate the financial risk inherent in accepting the award of the Shares in
exchange for Grantee’s surrender and cancellation of the Cancelled Options, and
(iii) received satisfactory and complete information concerning the business and
financial condition of the Company in response to all of Grantee’s inquiries in
respect thereof. Grantee acknowledges the public availability of the Company’s
periodic and other filings made with the United States Securities and Exchange
Commission at www.sec.gov.

         8.       Company Representations and Warranties.

                  The Company hereby represents and warrants to Grantee as
follows:

                  (a)   The Company is a corporation duly organized, validly
existing, and in good standing under the laws of Delaware and has all requisite
corporate power and authority to enter into this Agreement, to issue the Shares
to Grantee, and to perform its obligations hereunder.

                  (b)   The execution and delivery of this Agreement by the
Company have been duly and validly authorized, and all necessary corporate
action has been taken to make this Agreement a valid and binding obligation of
the Company, enforceable in accordance with its terms, except that the
enforcement thereof may be subject to bankruptcy, insolvency, reorganization,
moratorium, or other similar laws now or hereafter in effect relating to
creditors’ rights generally and to general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law).

                  (c)   When issued to Grantee as provided for herein, the
Shares will be duly and validly issued, fully paid, and non-assessable.

6



--------------------------------------------------------------------------------

         9.       Gross-Up Payments.

                  If the vesting of any Shares is accelerated pursuant to
Section 2(b)(4) and such accelerated vesting causes Grantee to become liable for
any excise tax on “excess parachute payments” (within the meaning of Section
280G of the Internal Revenue Code of 1986, as amended, and any regulations
thereunder) and any interest or penalties thereon (such excise tax, interest,
and penalties, collectively, the “Tax Penalties”), then the Company promptly
shall make a cash payment (the “Cash Payment”) to Grantee in an amount equal to
the Tax Penalties. The Company also promptly shall make an additional cash
payment to Grantee in an amount rounded to the nearest $100.00 which is equal to
any additional income, excise, and other taxes (using the individual tax rates
applicable to Grantee for the year for which such Tax Penalties are owed) for
which Grantee will be liable as a result of the Grantee’s receipt of the Cash
Payment (the additional cash payment provided for in this sentence being
referred to as a “Gross-Up Payment”). In addition, Grantee shall be entitled to
promptly receive from the Company a further Gross-Up Payment in respect of each
prior Gross-Up Payment until the amount of the last Gross-Up Payment is less
than $100.00.

         10.      Restriction on Sale or Transfer.

                  None of the Shares that have not vested in Grantee pursuant to
this Agreement (or any beneficial interest therein) may be sold, transferred,
assigned, pledged, or encumbered in any way (including transfer by operation of
law); and any attempt to make any such sale, transfer, assignment, pledge, or
encumbrance shall be null and void and of no effect.

         11.      Legends.

                  The certificates representing the Shares will, upon their
issuance to Grantee, bear a legend in substantially the following form:

           “This certificate and the shares of stock represented hereby are
subject to the terms and conditions (including forfeiture provisions and
restrictions against transfer) contained in the CSG Systems International, Inc.
1996 Stock Incentive Plan and a Restricted Stock Award Agreement entered into
between the registered owner and CSG Systems International, Inc. Release from
such terms and conditions may be obtained only in accordance with the provisions
of such Plan and Agreement, a copy of each of which is on file in the office of
the Secretary of CSG Systems International, Inc.”


Grantee shall be entitled to have such legend removed from the certificates
representing Shares which have vested in Grantee.

         12.      Enforcement.

                  The parties acknowledge that the remedy at law for any breach
or violation or attempted breach or violation of the provisions of Section 10
will be inadequate and that, in the

7



--------------------------------------------------------------------------------

event of any such breach or violation or attempted breach or violation, the
Company shall be entitled to injunctive relief in addition to any other remedy,
at law or in equity, to which the Company may be entitled.

         13.      Violation of Transfer Provisions.

                  The Company shall not be required to transfer on its books any
Shares which have been sold, transferred, assigned, pledged, or encumbered in
violation of any of the provisions of this Agreement or to treat as the owner of
such Shares or to accord the right to vote or pay dividends to any purported
transferee or pledgee to whom such Shares shall have been so sold, transferred,
assigned, pledged, or encumbered.

         14.      Section 83(b) Election.

                  Grantee shall have the right to make an election pursuant to
Treasury Regulation § 1.83-2 with respect to the Shares and promptly will
furnish the Company with a copy of the form of election Grantee has filed and
evidence that such an election has been filed in a timely manner.

         15.      Dispute Resolution.

                  Subject to the provisions of Section 12, any claim or dispute
by Grantee or the Company arising from or in connection with this Agreement,
whether based on contract, tort, common law, equity, statute, regulation, order,
or otherwise (a “Dispute”), shall be resolved as follows:

  (a)   Such Dispute shall be submitted to mandatory and binding arbitration at
the election of either Grantee or the Company (the “Disputing Party”). Except as
otherwise provided in this Section 15, the arbitration shall be pursuant to the
Commercial Arbitration Rules of the American Arbitration Association (the
“AAA”).         (b)   To initiate the arbitration, the Disputing Party shall
notify the other party in writing within 30 days after the occurrence of the
event or events which give rise to the Dispute (the “Arbitration Demand”), which
notice shall (i) describe in reasonable detail the nature of the Dispute, (ii)
state the amount of any claim, and (iii) specify the requested relief. Within
fifteen (15) days after the other party’s receipt of the Arbitration Demand,
such other party shall serve on the Disputing Party a written statement (i)
answering the claims set forth in the Arbitration Demand and including any
affirmative defenses of such party and (ii) asserting any counterclaim, which
statement shall (A) describe in reasonable detail the nature of the Dispute
relating to the counterclaim, (B) state the amount of the counterclaim, and (C)
specify the requested relief. The parties shall attempt in good faith to agree
upon a single arbitrator (the “Sole Arbitrator”). If the parties are unable to
so agree, then each party shall appoint an arbitrator who (A) has been licensed
to practice law in the U.S. for at least ten years, (B) has no past or present


8



--------------------------------------------------------------------------------

    relationship with either Grantee or the Company, and (C) is experienced in
representing clients in connection with corporate law matters (the “Basic
Qualifications”); and promptly, but in any event within five (5) days after such
appointments, the two arbitrators so appointed shall select a third neutral
arbitrator from a list provided by the AAA of potential arbitrators who satisfy
the Basic Qualifications and who have no past or present relationship with the
parties’ counsel, except as otherwise disclosed in writing to and approved by
the parties. If a Sole Arbitrator is not appointed, then the arbitration will be
heard by a panel of the three arbitrators so appointed (the “Arbitration
Panel”), with the third arbitrator so appointed serving as the chairperson of
the Arbitration Panel. Decisions of the Sole Arbitrator or of a majority of the
members of the Arbitration Panel, as the case may be, shall be determinative.


  (c)   The arbitration hearing shall be held in Denver, Colorado, or such other
city in which the principal executive office of the Company was located
immediately prior to a Change of Control (if a Change of Control has occurred).
The Sole Arbitrator or the Arbitration Panel, as the case may be, is
specifically authorized to render partial or full summary judgment as provided
for in the Federal Rules of Civil Procedure. The Arbitration Panel will have no
power or authority, under the Commercial Arbitration Rules of the AAA or
otherwise, to relieve the parties from their agreement hereunder to arbitrate or
otherwise to amend or disregard any provision of this agreement, including,
without limitation, the provisions of this Section 15. At either party’s
request, the Sole Arbitrator or the Arbitration Panel, as the case may be, shall
have the right to grant injunctive relief.         (d)   Within ten (10) days
after the closing of the arbitration hearing, the Sole Arbitrator or the
Arbitration Panel, as the case may be, shall prepare and distribute to the
parties a writing setting forth the Sole Arbitrator’s or the Arbitration Panel’s
finding of facts and conclusions of law relating to the Dispute, including the
reason for the giving or denial of any award. The findings and conclusions and
the award, if any, shall be deemed to be confidential information.         (e)  
The Sole Arbitrator or the Arbitration Panel, as the case may be, is instructed
to schedule promptly all discovery and other procedural steps and otherwise to
assume case management initiatives and controls to effect an efficient,
economical, and expeditious resolution of the Dispute. The Sole Arbitrator or
the Arbitration Panel, as the case may be, is authorized to issue monetary
sanctions against either party if, upon a showing of good cause, such party is
unreasonably delaying the proceeding.         (f)   Any award rendered by the
Sole Arbitrator or the Arbitration Panel, as the case may be, will be final,
conclusive, and binding upon the parties and shall be the exclusive remedy for
all claims, counterclaims, or issues presented to


9



--------------------------------------------------------------------------------

    the Sole Arbitrator or the Arbitration Panel, as the case may be; and any
judgment on such award may be entered and enforced in any court of competent
jurisdiction.


  (g)   Each party will bear an equal share of all fees, costs, and expenses of
the arbitrators. Notwithstanding any law to the contrary, (i) if the Company is
the prevailing party in the arbitration, then each party will bear all of the
fees, costs, and expenses of such party’s own attorneys, experts, and witnesses
and (ii) if the Grantee is the prevailing party in the arbitration, then the
Company shall pay all of the reasonable fees, costs, and expenses of both the
Company’s and the Grantee’s attorneys, experts, and witnesses. However, in
connection with any judicial proceeding to compel arbitration pursuant to this
agreement or to enforce any award rendered by the Sole Arbitrator or the
Arbitration Panel, as the case may be, the prevailing party in such a proceeding
will be entitled to recover reasonable attorneys’ fees and expenses incurred in
connection with such proceedings, in addition to any other relief to which such
party may be entitled.         (h)   Nothing contained in the preceding
provisions of this Section 15 shall be construed to prevent either party from
seeking from a court a temporary restraining order or other injunctive relief
pending final resolution of a Dispute pursuant to this Section 15.


         16.      Withholding.

                  Upon Grantee’s making of the election referred to in Section
14 with respect to any of the Shares or upon the vesting in Grantee of any of
the Shares as to which the election referred to in Section 14 was not made,
Grantee shall pay to or provide for the payment to or withholding by the Company
of all amounts which the Company is required to withhold for federal, state, or
local tax purposes from Grantee’s compensation by reason of or in connection
with such election or vesting. Notwithstanding any provision of the Joint Escrow
Instructions to the contrary, neither the Company nor the Escrow Agent shall be
obligated to deliver any certificate for any of the Shares until Grantee’s
obligations under this Section 16 have been satisfied.

         17.      Application of Plan.

                  The relevant provisions of the Plan relating to Restricted
Stock Awards and the authority of the Committee under the Plan shall be
applicable to this Agreement to the extent that this Agreement does not
otherwise expressly address the subject matter of such provisions.

         18.      General Provisions.

                  (a)    No Assignments. Grantee may not sell, transfer, assign,
pledge, or encumber any of Grantee’s rights or obligations under this Agreement
without the prior written

10



--------------------------------------------------------------------------------

consent of the Company; and any such attempted sale, transfer, assignment,
pledge, or encumbrance shall be void.

                  (b)   Notices. All notices, requests, consents, and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given and made upon personal delivery to the person for
whom it is intended (including by a reputable overnight delivery service which
shall be deemed to have effected personal delivery) or upon deposit, postage
prepaid, registered or certified mail, return receipt requested, in the United
States mail as follows:

                           (i)   if to Grantee, addressed to Grantee at
Grantee’s address shown on the stock register maintained by or on behalf of the
Company or at such other address as Grantee may specify by written notice to the
Company, or

                           (ii)   if to the Company, addressed to the Chief
Executive Officer of the Company at the principal office of the Company or at
such other address as the Company may specify by written notice to the Grantee.

                  Each such notice, request, consent, and other communication
shall be deemed to have been given upon receipt thereof as set forth above or,
if sooner, three (3) business days after deposit as described above. The
addresses for purposes of this Section 18(b) may be changed by giving written
notice of such change in the manner provided herein for giving notice. Unless
and until such written notice is received, the addresses provided herein shall
be deemed to continue in effect for all purposes hereunder.

                  (c)   Choice of Law. This Agreement shall be governed by and
construed in accordance with the internal laws, and not the laws of conflicts of
laws, of the State of Delaware.

                  (d)   Severability. The parties hereto agree that the terms
and provisions in this Agreement are reasonable and shall be binding and
enforceable in accordance with the terms hereof and, in any event, that the
terms and provisions of this Agreement shall be enforced to the fullest extent
permissible under law. In the event that any term or provision of this Agreement
shall for any reason be adjudged to be unenforceable or invalid, then such
unenforceable or invalid term or provision shall not affect the enforceability
or validity of the remaining terms and provisions of this Agreement, and the
parties hereto hereby agree to replace such unenforceable or invalid term or
provision with an enforceable and valid arrangement which in its economic effect
shall be as close as possible to the unenforceable or invalid term or provision.

                  (e)   Parties in Interest. All of the terms and provisions of
this Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective permitted heirs, personal representatives,
successors, and assigns of the parties hereto; provided, that the provisions of
this Section 18(e) shall not authorize any assignment which is otherwise
prohibited by this Agreement.

                  (f)   Modification, Amendment, and Waiver. No modification,
amendment, or waiver of any provision of this Agreement shall be effective
against the Company or Grantee unless approved in writing and, in the case of
the Company, authorized by the Committee and unless it specifically states that
it is intended to modify, amend, or waive a specific provision of

11



--------------------------------------------------------------------------------

this Agreement. The failure of a party at any time to enforce any of the
provisions of this Agreement shall in no way be construed as a waiver of such
provisions and shall not affect the right of such party thereafter to enforce
each and every provision of this Agreement in accordance with its terms.

                  (g)   Integration. This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior negotiations, understandings, and agreements, written or
oral.

                  (h)   Headings. The headings of the sections and paragraphs of
this Agreement have been inserted for convenience of reference only and do not
constitute a part of this Agreement.

                  (i)   Counterparts. This Agreement may be executed in
counterpart with the same effect as if all parties had signed the same document.
All such counterparts shall be deemed to be an original, shall be construed
together, and shall constitute one and the same instrument.

                  (j)   Further Assurances. The parties agree to use their best
efforts and act in good faith in carrying out their obligations under this
Agreement. The parties also agree to execute such further instruments and to
take such further actions as reasonably may be necessary or desirable to carry
out the purposes and intent of this Agreement.

                  In Witness Whereof, the parties hereto have executed this
Restricted Stock Award Agreement as of the date first above written.

COMPANY:

CSG SYSTEMS INTERNATIONAL, INC.,
a Delaware corporation     GRANTEE:


By: 
/s/ NEAL C. HANSEN    
/s/ PETER E. KALAN

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  Chairman of the Board and
Chief Executive Officer     Peter E. Kalan          


12



--------------------------------------------------------------------------------

ANNEX A

JOINT ESCROW INSTRUCTIONS

August 30, 2002

Joseph T. Ruble, Corporate Secretary
CSG Systems International, Inc.
7887 East Belleview Avenue, Suite 1000
Englewood, Colorado 80111

Dear Sir:

                  As the Escrow Agent for CSG Systems International, Inc. (the
“Company”), a Delaware corporation, and the undersigned holder of Common Stock
of the Company (the “Grantee”), you hereby are authorized and directed to hold
the documents delivered to you pursuant to the terms of that certain Restricted
Stock Award Agreement (the “Agreement”) between the undersigned dated the date
hereof, to which these Joint Escrow Instructions relate, in accordance with the
following instructions:

                  1.   A copy of the Agreement has been delivered to you
concurrently with the execution of these Joint Escrow Instructions. By signing
these Joint Escrow Instructions, you acknowledge receipt of such copy.

                  2.   The Company promptly shall notify you (with a copy to
Grantee) upon (i) the vesting in Grantee of any of the Shares covered by the
Agreement and (ii) Grantee’s satisfaction of the withholding requirements set
forth in Section 16 of the Agreement. Five (5) business days after your receipt
of such notice, you shall deliver to Grantee the certificate or certificates for
the Shares that have so vested and as to which such withholding requirements
have been satisfied and any other items pertaining to such Shares then held by
you pursuant to Section 6 of the Agreement.

                  3.   The Company promptly shall notify you (with a copy to
Grantee) of a Termination of Employment (as defined in the Agreement) of Grantee
which results in the termination of the rights and interests of Grantee in any
of the Shares covered by the Agreement in accordance with Section 3 of the
Agreement. Five (5) business days after your receipt of such notice, you shall
deliver to the Company for cancellation the certificates for such Shares and any
other items pertaining to such Shares then held by you pursuant to Section 6 of
the Agreement.

                  4.   The escrow created by these Joint Escrow Instructions
shall terminate upon the delivery by you, in accordance with the Agreement and
these Joint Escrow Instructions, of all of the certificates for the Shares
covered by the Agreement and all other items pertaining to the Shares received
by you pursuant to Section 6 of the Agreement.

                  5.   Your duties hereunder may be altered, amended, modified,
or revoked only by a writing signed by the parties hereto.

 



--------------------------------------------------------------------------------

                  6.   You shall be obligated only for the performance of such
duties as are specifically set forth herein and may rely and shall be protected
in acting or refraining from acting in reliance upon any instrument reasonably
believed by you to be genuine and to have been signed or presented by the proper
party or parties. You shall not be personally liable for any act you may do or
omit to do hereunder as Escrow Agent while acting in good faith and in the
exercise of your own good judgment and not in contravention of the express terms
hereof, and any act done or omitted by you pursuant to the advice of your own
independent attorneys shall be conclusive evidence of such good faith.

                  7.   You shall not be liable in any respect on account of the
identity, authority, or rights of the parties executing or delivering or
purporting to execute or deliver the Agreement or any documents or papers
deposited or called for hereunder or thereunder.

                  8.   You shall be entitled to employ such independent legal
counsel and other experts as you may deem necessary properly to advise you in
connection with your obligations hereunder, may rely upon the advice of such
counsel, and may pay such counsel reasonable compensation for such advice.

                  9.   Your responsibilities as Escrow Agent hereunder shall
terminate on the thirtieth day following receipt by the parties of your written
notice of resignation or upon the joint selection of a successor Escrow Agent by
the Company and Grantee and your receipt of written notification of such a
selection. In the event of your resignation, you and the Company shall jointly
appoint a successor Escrow Agent.

                  10.   If you reasonably require other or further instruments
in connection with these Joint Escrow Instructions or your obligations in
respect hereto, the necessary parties hereto shall furnish or join in furnishing
such instruments.

                  11.   If a dispute arises with respect to the delivery and/or
ownership or right of possession of the securities or any other property held by
you hereunder, then you are authorized and directed to retain in your possession
without liability to anyone all or any part of such securities or other property
until such dispute shall have been settled either by mutual written agreement of
the parties concerned or by a final order of a court of competent jurisdiction,
but you shall be under no duty whatsoever to institute or defend any such
proceedings. All questions as to whether any securities held by you have vested
will be determined under the Agreement by the Company and Grantee or by a final
order of a court of competent jurisdiction, and you have no authority to make
any such decisions. No transfer of securities or other property by you shall be
effective unless made pursuant to the terms of the Agreement, and any transfer
in contravention thereof shall be null and void.

                  12.   Any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given upon personal delivery
(including by a reputable overnight delivery service which shall be deemed to
have effected personal delivery) or upon deposit in the United States mail, by
registered or certified mail with postage and fees prepaid, return receipt
requested, addressed to each of the other parties thereunto entitled at the
following addresses, or at such other addresses as a party may designate by ten
(10) days’ advance written notice to each of the other parties hereto:

 



--------------------------------------------------------------------------------

Company:   CSG Systems International, Inc.
7887 East Belleview Avenue, Suite 1000
Englewood, Colorado 80111
Attn: Chief Executive Officer           Grantee:   Notice to Grantee shall be
sent to the address set forth below Grantee’s signature on these Joint Escrow
Instructions.           Escrow Agent:   Notice to the Escrow Agent shall be sent
to his address at the beginning of these Joint Escrow Instructions.  



                  13.   By signing these Joint Escrow Instructions, you become a
party hereto only for the purpose of these Joint Escrow Instructions; and you do
not become a party to the Agreement.

                  14.   All liabilities, losses, costs, fees, and disbursements
incurred or made by you in connection with the performance of your duties
hereunder, including without limitation the compensation paid to legal counsel
pursuant to Paragraph 8 hereof, shall be borne by the Company; and the Company
hereby agrees to indemnify you against and hold you harmless from all claims,
actions, demands, liabilities, losses, costs, fees, and expenses incurred by you
in the performance of your duties hereunder; provided, however, that this
indemnity shall not extend to conduct which has been determined, by a final
order of a court of competent jurisdiction, to have been grossly negligent or to
have constituted intentional misconduct. You shall not be entitled to
compensation for your services hereunder.

                  15.   This instrument shall be governed by and construed in
accordance with the internal laws, and not the laws of conflicts of laws, of the
State of Delaware.

                  16.   This instrument shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

[This space intentionally left blank]

 



--------------------------------------------------------------------------------

                  19.   This instrument may be executed in counterparts with the
same effect as if all parties had signed the same document. All such
counterparts shall be deemed an original, shall be construed together and shall
constitute one and the same instrument.

  Very truly yours,

COMPANY:

CSG SYSTEMS INTERNATIONAL, INC.
  By: 
/s/ NEAL C. HANSEN

--------------------------------------------------------------------------------

      Chairman of the Board and
Chief Executive Officer


    GRANTEE:
   
/s/ PETER E. KALAN

--------------------------------------------------------------------------------

      Peter E. Kalan

Grantee’s Address:
8341 East Otero Circle
Englewood, CO 80112


Accepted:

ESCROW AGENT:      
/s/ JOSEPH T. RUBLE    


--------------------------------------------------------------------------------

Joseph T. Ruble, Corporate Secretary
of CSG Systems International, Inc.      
